DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 7-11, filed November 30th, 2022, with respect to the claim rejections under 35 U.S.C. § 103 have been considered but are moot because the new grounds of rejection.

Response to Amendment
This office action is in response to the amendments and / or remarks filed on November 30th, 2022. Claims 5 and 15 have been cancelled, claims 1-4, 6-14, and 16-20 remain pending and are currently being examined.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 11, line 23 , “at least one geometric arrangement of opaque dots”
Claim 11, lines 22-23, “wherein the more than one concealment areas comprise at least one rectanqular area, at least one square area, and at least one geometric arrangement of opaque dots.”
Claim 18, lines 6-7, “the more than one concealment area comprising at least one area concealed by a geometric arrangement of opaque dots.”

No new matter should be entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features below must be shown or the feature(s) canceled from the claim(s). 

Claim 11, line 23 , “at least one geometric arrangement of opaque dots.”
Claim 11, lines 22-23, “wherein the more than one concealment areas comprise at least one rectanqular area, at least one square area, and at least one geometric arrangement of opaque dots.”
Claim 18, lines 6-7, “the more than one concealment area comprising at least one area concealed by a geometric arrangement of opaque dots.”

 No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 11-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 11, line 23, claims the limitation, “at least one geometric arrangement of opaque dots.” The examiner notes that the original disclosure filed 07/20/2020 does not indicate “at least one geometric arrangement of opaque dots”, for forming the concealment area of the card cover. Although paragraph [0041] indicates that “The concealment areas can be squares, rectangles, dots, or other geometric patterns.”; the specification remains silent regarding the opacity and arrangement of the “opaque dots.”
Claim 18, lines 6-7, claims the limitation, “the more than one concealment area comprising at least one area concealed by a geometric arrangement of opaque dots.” The examiner notes that the original disclosure filed 07/20/2020 does not indicate “the more than one concealment area comprising at least one area concealed by a geometric arrangement of opaque dots.” for forming the concealment area of the card cover. Although paragraph [0041] indicates that “The concealment areas can be squares, rectangles, dots, or other geometric patterns.”; the specification remains silent regarding the opacity and arrangement of the “dots.” Additionally, it can be observed that the original disclosure does not require a concealment area comprised of “opaque dots.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 	nonobviousness.
Claims 1-4, 6-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 5700036 A), in view of Dengel (US 3856063 A).

	Regarding Claim 1, Smith teaches a card cover (1), comprising; 
Front (2) and back (4) panels sized and configured to substantially cover a card, each of the front (2) and back (4) panels have top and bottom edges and left and right side edges with at least two of the top and bottom edges and left and right side edges being secured together. (Wherein Smith teaches sides 12, 13, and 14 are continuously sealed.) (Figs. 4-6; Col. 4, Lines 6-44)
The card (8) having a plurality of areas having confidential information (9) and one or more areas having non-confidential information (For example the “State” of the cards origin, in addition to the identity, address, and biometric information); and more than one (wherein Smith teaches “opaque strips” (21 and 22)) concealment or black (wherein Smith teaches the material to be black) or gray out area (6) provided on each of the front and back panels (wherein Smith teaches the opaque area (6) can be applied on outside of the upper surface (3), inside of the lower surface (5a), inside of the upper surface (5) or outside of the lower surface (5a), in addition to teaching “the exact position and size of the opaque strip 6 on either the front, rear, or both surfaces depending upon the design of the information bearing surface of the insert”) of the plurality of areas of concealment or black or gray out areas (6, 21, 22) being sized and configured to cover the pluralities of areas of confidential information (such as a person’s address and a verification signature (9)). (Figs. 4-6; Col. 5, lines 34-55; Col. 6, lines 25-35)
Wherein the card is scannable and readable when encased between the front (2) and back panels (4). (Wherein Smith teaches in Claim 5, “wherein the front and rear sheets are transparent”, which would enable a bar code scanner to read the card. Additionally, Smith does not teach use of faraday shielding, and in its absence a rfid chipped card would be capable of being read from within the card cover.) (Figs. 4-6; Col. 4, lines 35-36)


	Smith does not teach wherein the card cover is constructed from an anti-stick material configured to permit easy insertion and removal of the card from within an interior of the card cover;
	Dengel further teaches the card cover (10) is constructed from an anti-stick material (polyvinyl plastic) configured to permit easy insertion and removal of the card from within an interior of the card cover. (Wherein Dengel teaches “the back wall 21 provides a smooth interior surface of the envelope pocket 10 and which facilitates insertion or removal of flat objects stored therein.” (Figs. 1-5; Col. 1, Lines 45-55; Col. 2, Lines 49-56; Col. 3, Lines 17-23; Claim 2)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the card cover as taught by Smith, and provide for a non-stick material construction as taught by Dengel. Wherein use of a known technique to a known device ready for improvement to yield predictable results; one would be motivated to provide for a non-stick material for the interior of a card cover in order to improve the convenience withdrawing a card from the card cover for the user, wherein a non-stick material would prevent the card from getting stuck within the confines of the card cover.

	Regarding Claim 2, Smith further teaches wherein each of the front (2) and back (4) panels have at least one transparent or translucent area and the at least one transparent or translucent area covering the one or more areas of non-confidential information. (Wherein Smith teaches the front and rear sheets may be transparent). (Figs. 4-6; Col. 4, Lines 35-37); Claim 5)

	Regarding Claim 3, Smith further teaches wherein at least one of the front (2) and back (4) panels has a cut out portion (16) or recess along one of the top, bottom, left or right side (15) edges (Wherein Smith teaches a semicircular thumb hole). (Fig. 1; Col. 4, Lines 64-67, Col. 5, Lines 1-2)
	Regarding Claim 4, Smith teaches wherein the cut out or recess portion (16) is provided along each of the top edges (15) of the front (2) and back (4) covers. (Wherein Smith teaches a semicircular thumb hole). (Fig. 1; Col. 4, Lines 64-67, Col. 5, Lines 1-2)

	Regarding Claim 5, Smith further teaches wherein there are multiple concealment or black or gray out areas (6) on at least one of the front (2) and back (4) covers. (Figs. 4-6; Col. 5, Lines 34-36)

	Regarding Claim 6, Smith further teaches wherein the multiple concealment or black or gray out areas (6) have different sizes. (Figs. 4-6; Col. 6, Lines 31-37)

	Regarding Claim 7, Smith further teaches wherein each of the right (15) and left side edges (13) are sealed to one another. (Wherein Smith teaches “. The three sealed sides are labeled 12, 13, and 14 with the open side, 15. Although FIG. 4 shows the opening on the right side, the open end can be any one of the sides.) (Figs. 5-6; Col. 4, Lines 61-64, Col. 5, Lines 2-6)

	Regarding Claim 8, Smith further teaches wherein the bottom edges (14) of the front (2) and back (4) panel are sealed together. (Wherein Smith teaches “The front and rear sheets are continu ously sealed along the three peripheral edges of sides 12, 13, and 14 by various methods known in the art.”) (Figs. 5-6; Col. 5, Lines 2-6)

	Regarding Claim 10, Smith further teaches wherein the top edge (12) of the front (2) and back (4) panels combine to form an opening (15) for insertion of the card (8) between the front (2) and back (4) panels. (Figs. 4-6; Col. 4, Lines 61-64)

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 5700036 A), in view of Dengel (US 3856063 A), as applied to claim 3 above, and further in view of Stewart (US D515134 S).

	Regarding Claim 9, Smith, modified above, teaches all of the elements of the invention described in claim 3 above except; wherein the cut out or recessed portion is provided along the top edge and adjacent a corner of the top and bottom edge.
	Wherein Smith teaches a cutout portion (16). (Wherein Smith teaches a semicircular thumb hole). (Fig. 1; Col. 4, Lines 64-67, Col. 5, Lines 1-2)
	Stewart further teaches wherein the cut out or recessed portion is provided along the top edge and adjacent a corner of the top and bottom edge. (Wherein it can be seen between Figs. 1-2 that the recess is provided on either panel on the top edge adjacent the corner of the edge). (Figs. 1-2)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the card cover with a recess as taught by Smith, and provide for the recess to be positioned on the top edge adjacent the corner of the edge as taught by Stewart. Wherein use of a known technique to a known device ready for improvement to yield predictable results; one would be motivated to provide the recess to be provided on the top edge adjacent the corner of the top edge, in order to facilitate easy access to the card when the left, right, and bottom edges are sealed for a top edge pocket.

Claims 11-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 5700036 A), in view of Dengel (US 3856063 A), further in view of Adams (US 7658332 B1), further in view of Keller (US 5700037 A), and further in view of design choice.

	Regarding Claim 11, Smith teaches a card cover (1) and card (8) combination, comprising; 
A card (8) having front and back panels (wherein (7) indicates the cards surface and a card inherently has a front and back side) with information relating to a user disposed on at least one of the front (Figs. 4-5) or back panels and information relating to a card issuer disposed on one of the front (Figs. 4-5) or back panels of the card, the information relating to the user being at least partly confidential personal information (The persons address) and the information relating to a card issuer being generally non-confidential information (Issuing state). (Figs. 4-5; Col. 6, Lines 13-19)
A card cover (1) having front (2) and back (4) panels with each of the panels having top (12), bottom (14), left (13) and right (15) edges and the card cover (1) being sealed along at least two of the edges (12 and 14 seen in Fig. 6). (Figs. 4-6; Col. 4, Lines 42-47)
The card cover (1) having more than one concealment area (6, 21, 22) and at least one transparent area (remaining area not concealed) on each of the front and back panels (wherein Smith teaches in Claim 5, “wherein the front and rear sheets are transparent”); and the more than one concealment areas (6, 21, 22) covering the partly confidential personal information (the persons address) and the at least one transparent area covering the generally non-confidential information (the issuing state). (Figs. 4-5; Col. 4, lines 36-37; Col. 6, Lines 11-19; Col. 6, lines 25-35; Claim 5)
Wherein the card is scannable and readable when encased between the front (2) and back panels (4). (Wherein Smith teaches in Claim 5, “wherein the front and rear sheets are transparent”, which would enable a bar code scanner to read the card. Additionally, Smith does not teach use of faraday shielding, and in its absence a rfid chipped card would be capable of being read from within the card cover.) (Figs. 4-6; Col. 4, lines 35-36)
Wherein a recess or cut out portion (16) is provided along the top edges (15) of each card cover (2, 4). (Wherein Smith teaches a semicircular thumb hole). (Fig. 1; Col. 4, Lines 64-67, Col. 5, Lines 1-2)
At least one rectangular concealment area (6, 21, 22). (Figs. 1, 4-5; Col. 6, Lines 25-40)

	Smith does not teach wherein the card cover is constructed from an anti-stick material configured to permit easy insertion and removal of the card from within an interior of the card cover; or multi-layered front and back panels; or wherein the more than one concealment areas comprise at least one rectanqular area, at least one square area, and at least one geometric arrangement of opaque dots.

	Regarding the anti-stick material, Dengel further teaches the card cover (10) is constructed from an anti-stick material (polyvinyl plastic) configured to permit easy insertion and removal of the card from within an interior of the card cover. (Wherein Dengel teaches “the back wall 21 provides a smooth interior surface of the envelope pocket 10 and which facilitates insertion or removal of flat objects stored therein.” (Figs. 1-5; Col. 1, Lines 45-55; Col. 2, Lines 49-56; Col. 3, Lines 17-23; Claim 2)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the card cover as taught by Smith, and provide for a non-stick material construction as taught by Dengel. Wherein use of a known technique to a known device ready for improvement to yield predictable results; one would be motivated to provide for a non-stick material for the interior of a card cover in order to improve the convenience withdrawing a card from the card cover for the user, wherein a non-stick material would prevent the card from getting stuck within the confines of the card cover.

	Regarding the multiple-layered cover panels, Adams further teaches multi-layered cover panels (100, 200, 300). (Wherein Adams teaches “multi-layer overlays 100/200/3000 are also possible.”) (Figs. 1-3; Col. 6, lines 47-48)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the card cover as taught by Smith, modified above, and provide for multi-layered cover panels as taught by Adams. Wherein use of a known technique to a known device ready for improvement to yield predictable results; one would be motivated to provide for multi-layered cover panels, in order to incorporate the combined advantages of each material such as improving the strength, security, or adjusting the translucency of the card cover.

	Regarding the opaque dot concealment area, Keller further teaches wherein the more than one concealment areas comprise at least one geometric arrangement of opaque dots (Wherein Keller teaches “The half tone printing is achieved by printing a series of dots spaced apart so that it can only be read if the card is placed on a white or other contrasted colored backround. This printing makes it nearly impossible for a person to read the number and the owner’s name from any distance.” (Fig. 10; Col. 8, Lines 38-43)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the card cover as taught by Smith, modified above, and provide for an opaque dot concealment area as taught by Keller. Wherein use of a known technique to a known device ready for improvement to yield predictable results; one would be motivated to provide for an opaque dot concealment layer, in order to conceal sensitive information from individuals who are not intended to be privy of the user’s personal information.

	Regarding the square concealment area, wherein Smith anticipates using opaque concealment areas (6, 21, 22) varying in shape to accommodate the information being concealed. (Figs. 1, 4-5; Col. 6, Lines 25-40)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the card cover as taught by Smith, modified above, and by virtue of design choice, provide for square concealment areas. Wherein use of a known technique to a known device ready for improvement to yield predictable results; one would be motivated to select a square concealment area for sensitive information on a credit or identification card, in order to conceal information that is printed correspondent to square dimensions.

	Regarding Claim 12, Smith further teaches wherein there are multiple transparent areas (Front and back panels 2 and 4 respectively). (Figs. 4-5; Col. 6, Lines 29-32; Claim 5)

	Regarding Claim 13, Smith further teaches wherein the multiple concealment areas (6) have different sizes. (Figs. 4-6; Col. 6, Lines 31-37)

	Regarding Claim 14, Smith further teaches wherein the multiple transparent areas are in areas nots covered by the multiple concealment areas (6). (Wherein the card cover is transparent and in absentia of a concealment area (6) there is transparency). (Figs. 4-5; Col. 4, Lines 35-37)

	Regarding Claim 16, Smith further teaches wherein the partly confidential personal information includes account numbers, birth dates (9), security codes and combinations thereof. (Wherein Smith teaches “Examples of insert are driver's license, professional identification card, student identification card, credit card, insurance identification card and the like.”) (Figs. 4-5; Col. 2, Lines 50-52)

	Regarding Claim 17, Smith further teaches wherein the generally non-confidential information includes issuing agency logos (State issuance on Figs. 4-5), names (Figs. 4-5), photos (Figs. 4-5) and combinations thereof. (Figs. 4-5; Col. 2, Lines 50-52)

	Regarding Claim 18, Smith teaches a card carrier, comprising;
At least two card covers (wherein a plurality of card covers (1) are displayed in a booklet in Fig. 8) with each of the card covers having front (2) and back (4) panels with each of the panels having top (12), bottom (14), left (13) and right (14) edges and the card cover being sealed along at least two of the edges (12 and 14 in Fig. 6). (Figs. 4-6, 8; Col. 4, Lines 42-47; Col. 6, Lines 42-52)
Each of the card covers (1) having more than one concealment area (6, 21, 22) and at least one transparent area (remainder of the transparent panels 2 and 4) on each of the front (2) and back panels (4); and the at least one concealment area (6, 21, 22) covering the partly confidential personal information (the persons address) and the at least one transparent area on each of the front (4) and back (2) panels covering the generally non-confidential information (issuing state). (Figs. 4-5, 8; Col. 6, Lines 13-19; Col. 6, lines 31-33; Col. 6, Lines 42-52; Claim 5)
The at least two card covers (wherein a plurality of card covers (1) are displayed in a booklet in Fig. 8) being secured to one another along on of the top (12), bottom (14), left (13) and right (14) edges to form a card carrier (Fig. 8) for multiple cards. (Fig. 8; Col. 6, Lines 42-52)
Wherein a recess or cut out portion (16) is provided along the top edges (15) of each card cover (2, 4). (Wherein Smith teaches a semicircular thumb hole). (Fig. 1; Col. 4, Lines 64-67, Col. 5, Lines 1-2)
Wherein the card is scannable and readable when encased between the front (2) and back panels (4). (Wherein Smith teaches in Claim 5, “wherein the front and rear sheets are transparent”, which would enable a bar code scanner to read the card. Additionally, Smith does not teach use of faraday shielding, and in its absence a rfid chipped card would be capable of being read from within the card cover.) (Figs. 4-6; Col. 4, lines 35-36)

	Smith does not teach wherein the more than one concealment area comprising at least one area concealed by a geometric arrangement of opaque dots; or wherein each card cover is constructed from an anti-stick material configured to permit easy insertion and removal of the card from within an interior of each card cover;
	Regarding the opaque dot concealment area, Keller further teaches wherein the more than one concealment areas comprise at least one geometric arrangement of opaque dots (Wherein Keller teaches “The half tone printing is achieved by printing a series of dots spaced apart so that it can only be read if the card is placed on a white or other contrasted colored backround. This printing makes it nearly impossible for a person to read the number and the owner’s name from any distance.” (Fig. 10; Col. 8, Lines 38-43)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the card cover as taught by Smith, modified above, and provide for an opaque dot concealment area as taught by Keller. Wherein use of a known technique to a known device ready for improvement to yield predictable results; one would be motivated to provide for an opaque dot concealment layer, in order to conceal sensitive information from individuals who are not intended to be privy of the user’s personal information.

	Regarding the anti-stick material, Dengel further teaches the card cover (10) is constructed from an anti-stick material (polyvinyl plastic) configured to permit easy insertion and removal of the card from within an interior of the card cover. (Wherein Dengel teaches “the back wall 21 provides a smooth interior surface of the envelope pocket 10 and which facilitates insertion or removal of flat objects stored therein.” (Figs. 1-5; Col. 1, Lines 45-55; Col. 2, Lines 49-56; Col. 3, Lines 17-23; Claim 2)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the card cover as taught by Smith, and provide for a non-stick material construction as taught by Dengel. Wherein use of a known technique to a known device ready for improvement to yield predictable results; one would be motivated to provide for a non-stick material for the interior of a card cover in order to improve the convenience withdrawing a card from the card cover for the user, wherein a non-stick material would prevent the card from getting stuck within the confines of the card cover.

	Regarding Claim 19, Smith further teaches wherein there are three or more card covers   (wherein a plurality of card covers (1) are displayed in a booklet in Fig. 8) and each of the card covers (1) is provided with a card having front (2) and back (4) panels with information relating to a user (persons address) disposed on at least one of the front (2) or back (4) panels and information relating to a card issuer (State in Figs. 4-5) disposed on one of the front (2) or back panels (4) of the card, the information relating to the user being at least partly confidential personal information (persons address (9)) and the information relating to a card issuer being generally non-confidential information (issuing state). (Figs. 4-5, 8; Col. 6, Lines 13-19; Col. 6, Lines 42-52)

	Regarding Claim 20, Smith further teaches wherein each of the card carriers is provided with multiple transparent areas (Front and back panels 2 and 4 respectively). (Figs. 4-5; Col. 6, Lines 29-32; Col. 6, Lines 42-52))


Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Shimizu (JP 2005324372A), teaches the use of halftone dots for a concealment area, described as an “anti-perspective method.”
Drexler et al. (GB 2186480 A), teaches a protective envelope for a data card.
Morgan (US 4301919 A), teaches a mail return kit.
Tolbert (US 2711768 A), teaches a billfold with a  smooth internal surface for insertion/extraction of a card.
Bagnell et al. (US D833527 S), teaches a card applique for concealing sensitive information on a card.
Van Geer (US 6026873 A), teaches a card holder with a smooth interior surface for insertion/extraction of a card.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R CAUDILL whose telephone number is (303)297-4349.  The examiner can normally be reached on Monday-Friday 8:30-5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN CAUDILL/Examiner, Art Unit 3733                                                                                                                                                                                                        
/JENNIFER ROBERTSON/Primary Examiner, Art Unit 3784